DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is needed. 

Claim Objection
	Claim 1 and 14 state the term, “ICE”, which may cause ambiguity as to what the term ICE refers to. Whereas, the specification recites in page line 3 “Intra Cardiac 
	Appropriate correction is required. 

Claim 14, 15, and 17 appear to be an independent claim; however, these claims a call for claim 1. In order to eliminate ambiguity it is suggested the Applicant provide clarification. 

Claim 2 and 16 is objected to because of the limitation “and/or” as it may not be apparent as to whether these and/or in alternative (i.e. or) for all those are required as in “and” form. 
Appropriate clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Behren et al (US 2004/0044284 A1, Pub 2004) (hereinafter Von) in view of Sinelnikov et al (US 2016/0374710 A1, 2016) (hereinafter Sinelnikov)
Regarding claim 1, Von discloses, an ultrasound image compounding method (0009; “an ultrasound system for compounding with different elevation apertures”; 0038; “The data or images are combined for both frequency and spatial compounding” for use with an ICE catheter (0027; “Where the multi-dimensional transducer array 14 is adapted for use within the patient, such as on a catheter”)(0026; “ultrasound imaging with the multi-dimensional transducer array 14.”); including a first ultrasound transceiver array (element 30 in Fig. 2 see re-produced Fig. 2 below; 0063; “but rows 30 and 34 connected in an aperture without the center row 32 are not continuous.”)) and a second ultrasound transceiver array (element 34 in Fig. 2 see re-produced Fig. 2 below) in which the first ultrasound transceiver array and the second ultrasound transceiver array are separated (elements 30, 34 are separated, see re-produced Fig. 2 below) along a length axis of the ICE catheter; (0052; A signal line 40, 42 and 44 connects with each of the elements such as the elevationally spaced elements 30, 32 and 34…”; 0027; “the multi-dimensional transducer array is adapted for use within the patient such as on a catheter, then the elements 30, 32, and 34 are elevationally spaced along the length axis of the ICE catheter.”)

    PNG
    media_image1.png
    187
    185
    media_image1.png
    Greyscale

the method comprising the steps of: (Compound processor 20, in Figure 1)
receiving, from the first ultrasound transceiver array, first array data corresponding to ultrasound signals detected by the first ultrasound transducer array in response to an insonification of a region of interest by the first ultrasound transducer array at a first insonification angle;(data from aperture defined by row 30 [also see associated paragraphs] ; 0052; “Any one…of the rows 30, 32 and 34 define an elevation aperture.”; 0053; “Frames of data responsive to different elevation apertures but representing spatial locations in a same scan plane are input to the detector 18. The detector 18 outputs frames of detected data representing the same scan plane but responsive to different elevation apertures.”; for additional info refer to the following paragraphs 0043; 0050-0051; 0053; 0056; 0059; 0066; 50 in figure 3) 
receiving, from the second ultrasound transceiver array, second array data corresponding to ultrasound signals detected by the second ultrasound transducer array in response to an insonification of the region of interest by the second ultrasound transducer array at a second insonification angle;  (data from aperture defined by row 32 [also see associated paragraphs] ; 0052; “Any one…of the rows 30, 32 and 34 define an elevation aperture.”; 0053; “Frames of data responsive to different elevation apertures but representing spatial locations in a same scan plane are input to the detector 18. The detector 18 outputs frames of detected data representing the same scan plane but responsive to different elevation apertures.”; for additional info refer to the following paragraphs 0043; 0050-0051; 0053; 0056; 0059; 0066; 52 in figure 3)
generating, based on the first array data and the second array data, a compound image corresponding to the region of interest. (0038 0043; “Frames of data associated with different elevational spatial frequency content are compounded together for generating an image with reduced speckle. Using multi-dimensional transducers…frames of data associated with a same scan plane are acquired using different elevation apertures.”; 0054; “The compound processor 20 receives two or more frames of detected data representing a same scan plane….The compound processor 20 compounds detected data, but data prior to detection may alternatively be compounded….The compound processor 20 implements an averaging of data representing same spatial locations within the scan plane...”; for additional info refer to paragraphs 0038 and 0055)
Von fails to discloses the transducers are axially separated along the length of an ICE. 
However, in the same field of the endeavor, Sinelnikov discloses, ultrasound imaging with catheters. Specifically, Sinelnikov discloses, transducers are axially separated along the length of an ICE.  (see re-produced Fig. 7A-7C below) 


    PNG
    media_image2.png
    433
    579
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Von first and second ultrasound transducer to be axially separated as taught by Sinelnikov because doing so would improve detection of region of area by detecting an internal and external region of interest (0184 of Sinelnikov)

(0021; “the different elevation beam patterns are used for sequential scans of a substantially same plane.”), and/ or wherein the region of interest includes a plurality of points, each point being insonified by the first ultrasound transducer array and by the second ultrasound transducer array from two different insonification angles. 

Regarding claim 3, the modified combination above disclose all the elements of claim 1, further Von discloses, wherein the generating includes: 
weighting the first array data and the second array data at corresponding positions in the region of interest; and 
summing the weighted first array data and the weighted second array data at the corresponding positions to provide the compound image. 
(0038; “The data or images are combined for both frequency and spatial compounding, such as averaging, weighted averaging or other filtering.”; 
0056; “For example, data associated with first and second elevation apertures are acquired in acts 50 and 52. The data is then compounded in act 54”; 
0068; “In act 54, the first and second frames of data are compounded for each of a plurality of spatial locations… A weighted averaging may be used, such as weighting a frame of data associated with higher resolution, such as harmonic frequency data, more greatly than other frames of data. Two, three or a greater number of frames of data may be compounded.”) 

Regarding claim 6, the modified combination above disclose all the elements of claim 1, Von further discloses, 
the first array data includes temporal ultrasound signals corresponding to each of a plurality of image scan lines at the first insonification angle; (data from aperture defined by row 30 [also see associated paragraphs] ; 0052; “Any one…of the rows 30, 32 and 34 define an elevation aperture.”; 0053; “Frames of data responsive to different elevation apertures but representing spatial locations in a same scan plane are input to the detector 18. The detector 18 outputs frames of detected data representing the same scan plane but responsive to different elevation apertures.”; for additional info refer to the following paragraphs 0043; 0050-0051; 0053; 0056; 0059; 0066; 50 in figure 3)
the second array data includes temporal ultrasound signals corresponding to each of a plurality of image scan lines at the second insonification angle; (data from aperture defined by row 32 [also see associated paragraphs] ; 0052; “Any one…of the rows 30, 32 and 34 define an elevation aperture.”; 0053; “Frames of data responsive to different elevation apertures but representing spatial locations in a same scan plane are input to the detector 18. The detector 18 outputs frames of detected data representing the same scan plane but responsive to different elevation apertures.”; for additional info refer to the following paragraphs 0043; 0050-0051; 0053; 0056; 0059; 0066; 52 in figure 3)

band pass filtering, at each of a plurality of central frequencies, the temporal ultrasound signals corresponding to each of a plurality of image scan lines at the first insonification angle and computing for each image scan line, a weighted average of the band pass filtered ultrasound signals;
band pass filtering, at each of a plurality of central frequencies, the temporal ultrasound signals corresponding to each of a plurality of image scan lines at the second insonification angle and computing for each image scan line, a weighted average of the band pass filtered ultrasound signals; and
summing the weighted average of the band pass filtered ultrasound signals at the first insonification angle and the weighted average of the band pass filtered ultrasound signals at the second insonification angle at corresponding positions in the region of interest to provide the compound image.
(0038; “data responsive to multiple different elevation beam patterns… For example, optimal elevation beam patterns are selected for two or more frequencies of operation (e.g., transmit and/or receive center frequencies)...The data or images are combined for both frequency and spatial compounding, such as averaging, weighte.... The different elevation beam patterns result in different spatial speckle patterns, so compounding reduces speckle noise...”; 
0050; “…baseband filter… other filtering device operable to isolate information at a band of frequencies. In one embodiment, the filter is programmable to select between different possible frequency bands…The different elevation beam patterns result in different spatial speckle patterns, so compounding reduces speckle noise.”
0068; “In act 54, the first and second frames of data are compounded for each of a plurality of spatial locations…. The compounding comprises a summation, multiplication, linear, nonlinear or other combination function. For example, the data is averaged. A weighted averaging may be used, such as weighting a frame of data … frequency data, more greatly than other frames of data. Two, three or a greater number of frames of data may be compounded.”; 
0069; “The data compounded comprises detected pre-scan converted data. Where a same scan format is used for each frame of data, the same spatial locations are represented in each frame of data. Where different scan formats are used, the compounding may involve interpolation, extrapolation, spatial averaging...”)

Regarding claim 14, Von as modified discloses all the elements above in claim 1, further Von discloses, Computer program product comprising instructions which when executed on a processor are configured to cause the processor to carry out the method steps according to claim 1 (0054; “The compound processor 20 comprises a general processor, a digital signal processor, an application specific integrated circuit, a summer and multipliers, a summer, a filter, an analog device, a digital device, a memory or combinations thereof. The compound processor 20 receives two or more frames of detected data representing a same scan plane. Where the two frames of data are provided sequentially, a buffer or other memory device stores at least one of the frames of data so that the frames are available for compounding. The compound processor 20 compounds detected data, but data prior to detection may alternatively be compounded. The detected data is either scan converted or in a scan format. The compound processor 20 implements an averaging of data representing same spatial locations within the scan plane. Weighted averaging, lookup table combination, linear, nonlinear or other functions for combining two or more data representing a same spatial location into a single output value may be used.”)

Regarding claim 15, Von as modified discloses all the elements above in claim 1, Von further discloses, the ICE catheter including a first ultrasound transceiver array (element 30 in Fig. 2 see re-produced Fig. 2 below; 0063; “but rows 30 and 34 connected in an aperture without the center row 32 are not continuous.”)) and a second ultrasound transceiver array (element 34 in Fig. 2 see re-produced Fig. 2 below) in which the first ultrasound transceiver array (element 30 in Fig. 2 see re-produced Fig. 2 below; 0063; “but rows 30 and 34 connected in an aperture without the center row 32 are not continuous.”)) and the second ultrasound transceiver array (element 34 in Fig. 2 see re-produced Fig. 2 below)  are separated (elements 30, 34 are separated, see re-produced Fig. 2 below) along a length axis of the ICE catheter. (0052; A signal line 40, 42 and 44 connects with each of the elements such as the elevationally spaced elements 30, 32 and 34…”; 0027; “the multi-dimensional transducer array is adapted for use within the patient such as on a catheter, then the elements 30, 32, and 34 are elevationally spaced along the length axis of the ICE catheter.”)

    PNG
    media_image1.png
    187
    185
    media_image1.png
    Greyscale

Von fails to discloses the transducers are axially separted along the length of an ICE. 
However, in the same field of the endeavor, Sinelnikov discloses, ultrasound imaging with catheters. Specifically, Sinelnikov discloses, transducers are axially separted along the length of an ICE.  (see re-produced Fig. 7A-7C below) 


    PNG
    media_image2.png
    433
    579
    media_image2.png
    Greyscale



Regarding claim 16, Von as modified discloses all the elements above in claim 15, Von further disclose, 
wherein the the first ultrasound transceiver array is configured to generate first array data corresponding to ultrasound signals detected by the first ultrasound transducer array in response to an insonification of a region of interest by the first ultrasound transducer array at a first insonification angle; (data from aperture defined by row 30 [also see associated paragraphs] ; 0052; “Any one…of the rows 30, 32 and 34 define an elevation aperture.”; 0053; “Frames of data responsive to different elevation apertures but representing spatial locations in a same scan plane are input to the detector 18. The detector 18 outputs frames of detected data representing the same scan plane but responsive to different elevation apertures.”; for additional info refer to the following paragraphs 0043; 0050-0051; 0053; 0056; 0059; 0066; 50 in figure 3) 
and wherein the second ultrasound transceiver array is configured to generate second array data corresponding to ultrasound signals detected by the second ultrasound transducer array in response to an insonification of the region of interest by the second ultrasound transducer array at a second insonification angle; (data from aperture defined by row 32 [also see associated paragraphs] ; 0052; “Any one…of the rows 30, 32 and 34 define an elevation aperture.”; 0053; “Frames of data responsive to different elevation apertures but representing spatial locations in a same scan plane are input to the detector 18. The detector 18 outputs frames of detected data representing the same scan plane but responsive to different elevation apertures.”; for additional info refer to the following paragraphs 0043; 0050-0051; 0053; 0056; 0059; 0066; 52 in figure 3)
, and/ or  wherein the region of interest includes a plurality of points, each point being insonified by the first ultrasound transducer array and by the second ultrasound transducer array from two different insonification angles. 

	Regarding claim 17, Von as modified discloses all the elements above in claim 1, Von further discloses, 
the ICE catheter comprising a first ultrasound transceiver array (element 30 in Fig. 2 see re-produced Fig. 2 below; 0063; “but rows 30 and 34 connected in an aperture without the center row 32 are not continuous.”)) and a second ultrasound transceiver array(element 34 in Fig. 2 see re-produced Fig. 2 below) in which the first ultrasound transceiver array (element 30 in Fig. 2 see re-produced Fig. 2 below; 0063; “but rows 30 and 34 connected in an aperture without the center row 32 are not continuous.”)) and the second ultrasound transceiver array (element 34 in Fig. 2 see re-produced Fig. 2 below) are separated (elements 30, 34 are separated, see re-produced Fig. 2 below) along a length axis of the ICE catheter: (0052; A signal line 40, 42 and 44 connects with each of the elements such as the elevationally spaced elements 30, 32 and 34…”; 0027; “the multi-dimensional transducer array is adapted for use within the patient such as on a catheter, then the elements 30, 32, and 34 are elevationally spaced along the length axis of the ICE catheter.”) and
a processor configured to execute the method according to claim 1 (0054; “The compound processor 20 comprises a general processor, a digital signal processor, an application specific integrated circuit, a summer and multipliers, a summer, a filter, an analog device, a digital device, a memory or combinations thereof. The compound processor 20 receives two or more frames of detected data representing a same scan plane. Where the two frames of data are provided sequentially, a buffer or other memory device stores at least one of the frames of data so that the frames are available for compounding. The compound processor 20 compounds detected data, but data prior to detection may alternatively be compounded. The detected data is either scan converted or in a scan format. The compound processor 20 implements an averaging of data representing same spatial locations within the scan plane. Weighted averaging, lookup table combination, linear, nonlinear or other functions for combining two or more data representing a same spatial location into a single output value may be used.”)
Von fails to discloses the transducers are axially separated along the length of an ICE. 
However, in the same field of the endeavor, Sinelnikov discloses, ultrasound imaging with catheters. Specifically, Sinelnikov discloses, transducers are axially separted along the length of an ICE.  (see re-produced Fig. 7A-7C below) 


    PNG
    media_image2.png
    433
    579
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Von first and second ultrasound transducer to be axially separated as taught by Sinelnikov because doing so would improve detection of region of area by detecting an internal and external region of interest (0184 of Sinelnikov)

Claim 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Von in view of Sinelnikov, as applied to claim 1 above, in further view of Cheng (978-1-42444126-6/10/$25.00 2010 IEEE)
	Regarding claim 4, the modified combination above disclose all the elements of claim 1, Von further discloses, wherein the generating includes:
weighting the first ultrasound image intensity data and the second ultrasound image intensity data at corresponding positions in the region of interest; and 

(0038; The data or images are combined for both frequency and spatial compounding, such as averaging, weighted averaging or other filtering.)
(0056; For example, data associated with first and second elevation apertures are acquired in acts 50 and 52. The data is then compounded in act 54)
(0068; In act 54, the first and second frames of data are compounded for each of a plurality of spatial locations… A weighted averaging may be used, such as weighting a frame of data associated with higher resolution, such as harmonic frequency data, more greatly than other frames of data. Two, three or a greater number of frames of data may be compounded.)
Refer to paragraphs (0038, 0050, 0067-0069) for further information. 
Von fails to discloses, reconstructing a first ultrasound image based on the first array data, the first ultrasound image including first ultrasound image intensity data;
reconstructing a second ultrasound image based on the second array data, the second ultrasound image including second ultrasound image intensity data;
However, in the same field of the endeavor, Cheng discloses, compounding methodologies. Specifically, Cheng discloses, (page 969, left-hand column, paragraph 2; “We propose a compounding method aimed to reduce the effect of artefacts, reduce the noise in homogeneous regions and enhancing contrast at boundaries. Firstly, our method to identify artefacts comes from the observation that most of the functions ( fb , fh ,ε ) in equation (1) depend solely on the local tissue region R , whereas the artefact is dependent on all the voxels along the beam path BP . Considering a registered set of N 3D echo images acquired from different view directions, the local region R in each case should be very similar, whereas the beam paths will be very different for each image. This should result in artefacts varying to a much larger degree between the different images. Therefore we propose a compounding method based on how consistent features are between the set of echo images.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Cheng because doing so would improve methods to identify artifacts thereby improving compounding methods aimed to reduce artifacts. (page 969, left-hand column, paragraph 2 of Cheng)

Regarding claim 5, the modified combination above disclose all the elements of claim 1, The above noted combination teaches all the above except for wherein the generating includes:
comparing the first array data and the second array data at corresponding positions in the region of interest and selecting the largest value of said data at each corresponding position to provide the compound image.
However, in the same field of the endeavor, Cheng discloses, compounding methodologies. Specifically, Cheng discloses, (page 726515-2; paragraph 3; “we investigated and implemented four compounding methods that can be used to combine information from large numbers of images: mean, maximum and two methods which were derived from the phase-based method…These methods can be classified into two groups: statistical methods and ultrasound specific methods.”)


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Von in view of Sinelnikov, as applied to claim 1 above, in further view of Emery et al (US 2011/0112400 A1, 2011) (hereinafter Emery)
Regarding claim 7, the modified combination above disclose all the elements of claim 1, The above noted combination teaches all the above except for: wherein the first ultrasound transceiver array and the second ultrasound transceiver array have a mutual spatial arrangement; and wherein the step of generating is based further on the mutual spatial arrangement.
	However, in the same field of the endeavor, Emery discloses, (0152; “These two transducers could be an imaging/targeting transducer ...  imaging transducers, then compound images of the renal artery may be acquired.”). Specifically, Emery discloses, wherein the first ultrasound transceiver array (transducer 24a [also see associated paragraphs]) and the second ultrasound transceiver array (transducer 24a [also see associated paragraphs]) have a mutual spatial arrangement; (0137; “There are many advantages to having a device with two transducers in two separate spatial locations.) and wherein the step of generating is based further on the mutual spatial arrangement. (0136; “first transducer 24a is positioned within an aorta and a second transducer 24b is positioned inside the renal artery. The aortal transducer 24a may be positioned against the renal artery/aorta junction. One or both of the transducers 24 may be therapy transducers, imaging transducers, or a hybrid transducer, which offers both imaging and therapy”; 0138; “the arrangement of the transducers 24a and 24b may be selected to properly position each transducer 24 within the appropriate vascular region.”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Emery which discloses a first and second ultrasound transducer positioned wherein the distance between the transducer is adjusted depending on the patients anatomy to generate a compounded image which is considered a mutual spatial arrangement to image a region within a body because doing so would provide an arrangement to determine the distance between the transducers with patient anatomy in mind (0137-0138, and 0152 of Emery)

Regarding claim 8, the modified combination above disclose all the elements of claim 7, Emery further discloses, 
receiving, from the first ultrasound transceiver array (transducer 24a [also see associated paragraphs]) first array tracking data (0140; “Again if one transducer is used as the imaging transducer, then tissue movement may be tracked to give feedback to the therapy transducer so the beam stays within the treatment zone.”) corresponding to ultrasound signals detected by the first ultrasound transducer array in response to ultrasound signals emitted by the second ultrasound transducer array; (0137; “If the mechanical distance between 24a and 24b is known “; 0149; “the distance between transducers 24a and 24b (not shown) may be adjusted by sliding a portion of the elongated shaft through the passageway 260, to either increase or decrease the distance between the two transducers 24a and 24b. The distance may be adjusted depending on a particular patient's anatomy or to change the location of a focal point 60.”; 0137; “and if a transmit event occurs on either 24a or 24b and the sound is received on the opposing transducer, then the travel time may be determined. Since the distance is known, the actual speed of sound may be determined… In this case, a small point source on either 24a or 24b is transmitted and received at the opposing transducer (e.g., transducer 24a or 24b) by a single element or multiple elements. The phase differences between the elements suggest the transmit delays required for proper focusing based on the point source location. Ideally, the point source would be positioned as close to the intended target as possible.”)”) or

and
determining the mutual spatial arrangement based on the first array tracking data or the second array tracking data correspondingly. (0149; “the distance between transducers 24a and 24b (not shown) may be adjusted by sliding a portion of the elongated shaft through the passageway 260, to either increase or decrease the distance between the two transducers 24a and 24b. The distance may be adjusted depending on a particular patient's anatomy or to change the location of a focal point 60.”;)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Emery which discloses a first and second ultrasound transducer positioned wherein one ultrasound transducer transmits on either transducer 24a or 24b and is received on the opposing transducer because doing so would provide an arrangement to determine the distance between the transducers with patient anatomy in mind (0137-0138, and 0152 of Emery)

Regarding claim 9, the modified combination above disclose all the elements of claim 7, wherein the ultrasound signals emitted by the second ultrasound transducer (132) array correspond to at least one sidelobe of the insonification of the region of interest (internal 90 and external 91) by the second ultrasound transducer array at the second insonification angle (see re-produced Fig. 7A-7C below); or wherein the ultrasound signals emitted by the first ultrasound transducer array (133) correspond to at least one sidelobe of the insonification of the region of interest (internal 90 and external 91) by the first ultrasound transducer array at the first insonification angle; correspondingly. (see re-produced Fig. 7A-7C below)

    PNG
    media_image2.png
    433
    579
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Von first and second ultrasound transducer to be at a first and second angle as taught by Sinelnikov because doing so would improve detection of region of area by detecting an internal and external region of interest (0184 of Sinelnikov)

Regarding claim 10, the modified combination above disclose all the elements of claim 8, Emery further discloses, The ultrasound image compounding method according to claim 8 wherein the step of determining the mutual spatial arrangement (0137; “There are many advantages to having a device with two transducers in two separate spatial locations.) based on the corresponding first array tracking data or the corresponding second array tracking data, (0140; “Again if one transducer is used as the imaging transducer, then tissue movement may be tracked to give feedback to the therapy transducer so the beam stays within the treatment zone.”) comprises:
(0140; “Again if one transducer is used as the imaging transducer, then tissue movement may be tracked to give feedback to the therapy transducer so the beam stays within the treatment zone.”) computing at least one distance between the first ultrasound transceiver array and the second ultrasound transceiver array (0137; “If the mechanical distance between 24a and 24b is known “; 0149; “the distance between transducers 24a and 24b (not shown) may be adjusted by sliding a portion of the elongated shaft through the passageway 260, to either increase or decrease the distance between the two transducers 24a and 24b. The distance may be adjusted depending on a particular patient's anatomy or to change the location of a focal point 60.) based on a time of flight of the ultrasound signals detected by the first ultrasound transducer array (Claim 20, “further comprising determining an acoustic time of flight between the first intravascular transducer and the second intravascular transducer, and wherein focusing the ultrasound energy comprises using the acoustic time of flight to focus one or both of the first intravascular ultrasound transducer or the second intravascular ultrasound transducer.”) in response to ultrasound signals emitted by the second ultrasound transducer array, (0137; “and if a transmit event occurs on either 24a or 24b and the sound is received on the opposing transducer, then the travel time may be determined. Since the distance is known, the actual speed of sound may be determined… In this case, a small point source on either 24a or 24b is transmitted and received at the opposing transducer (e.g., transducer 24a or 24b) by a single element or multiple elements. The phase differences between the elements suggest the transmit delays required for proper focusing based on the point source location. Ideally, the point source would be positioned as close to the intended target as possible.”)”) and
comprises for the second array tracking data, (0140; “Again if one transducer is used as the imaging transducer, then tissue movement may be tracked to give feedback to the therapy transducer so the beam stays within the treatment zone.”) computing at least one distance between the first ultrasound transceiver array and the second ultrasound transceiver array (0137; “If the mechanical distance between 24a and 24b is known “; 0149; “the distance between transducers 24a and 24b (not shown) may be adjusted by sliding a portion of the elongated shaft through the passageway 260, to either increase or decrease the distance between the two transducers 24a and 24b. The distance may be adjusted depending on a particular patient's anatomy or to change the location of a focal point 60.) based on a time of flight of the ultrasound signals detected by the second ultrasound transducer array (Claim 20, “further comprising determining an acoustic time of flight between the first intravascular transducer and the second intravascular transducer, and wherein focusing the ultrasound energy comprises using the acoustic time of flight to focus one or both of the first intravascular ultrasound transducer or the second intravascular ultrasound transducer.”) in response to ultrasound signals emitted by the first ultrasound transducer array. (0137; “and if a transmit event occurs on either 24a or 24b and the sound is received on the opposing transducer, then the travel time may be determined. Since the distance is known, the actual speed of sound may be determined… In this case, a small point source on either 24a or 24b is transmitted and received at the opposing transducer (e.g., transducer 24a or 24b) by a single element or multiple elements. The phase differences between the elements suggest the transmit delays required for proper focusing based on the point source location. Ideally, the point source would be positioned as close to the intended target as possible.”)”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Emery which discloses a first and second ultrasound transducer wherein a determination of the time of flight of one or both of the first intravascular ultrasound transducer or second intravascular ultrasound transducer is conducted because doing so would provide an arrangement to determine the distance between the transducers with patient anatomy in mind (0137-0138, and 0152 of Emery)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Von in view of Sinelnikov in view of Emery, as applied to claim 8, in further view of Smith, JP 2012523920 A in view of Specht et al (US 2017/0079621 A1, Filed 2016) (hereinafter Specht)
	Regarding claim 11, the modified combination above disclose all the elements of claim 8, 
the ultrasound signals emitted by the second ultrasound transducer array form a hemispherical wave front radiating outwardly with respect to the second ultrasound transducer array, wherein the first array tracking data corresponds to time of flight data indicative of a distance between the second ultrasound transducer array and each of a plurality of array elements of the first ultrasound transceiver array, and wherein the 
wherein the ultrasound signals emitted by the first ultrasound transducer array form a wave front radiating outwardly with respect to the first ultrasound transducer array, (0137; “and if a transmit event occurs on either 24a or 24b and the sound is received on the opposing transducer, then the travel time may be determined. Since the distance is known, the actual speed of sound may be determined… In this case, a small point source on either 24a or 24b is transmitted and received at the opposing transducer (e.g., transducer 24a or 24b) by a single element or multiple elements. The phase differences between the elements suggest the transmit delays required for proper focusing based on the point source location. Ideally, the point source would be positioned as close to the intended target as possible.”)”) wherein the second array tracking data (0140; “Again if one transducer is used as the imaging transducer, then tissue movement may be tracked to give feedback to the therapy transducer so the beam stays within the treatment zone.”) corresponds to time of flight data (Claim 20, “further comprising determining an acoustic time of flight between the first intravascular transducer and the second intravascular transducer, and wherein focusing the ultrasound energy comprises using the acoustic time of flight to focus one or both of the first intravascular ultrasound transducer or the second intravascular ultrasound transducer.”) indicative of a distance between the first ultrasound transducer array and each of a plurality of array elements of the second ultrasound transceiver array (0137; “If the mechanical distance between 24a and 24b is known “; 0149; “the distance between transducers 24a and 24b (not shown) may be adjusted by sliding a portion of the elongated shaft through the passageway 260, to either increase or decrease the distance between the two transducers 24a and 24b. The distance may be adjusted depending on a particular patient's anatomy or to change the location of a focal point 60.), and wherein the mutual spatial arrangement is determined based on the second array tracking data
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Emery which discloses a first and second ultrasound transducer wherein a determination of the time of flight of one or both of the first intravascular ultrasound transducer or second intravascular ultrasound transducer is conducted because doing so would provide an arrangement to determine the distance between the transducers with patient anatomy in mind (0137-0138, and 0152 of Emery)
The above noted combination teaches all the above except for: first ultrasound transducer array form a hemispherical wave. 
However, in the same field of the endeavor, Smith discloses a universal multi-aperture medical ultrasound probe wherein the first ultrasound transducer array form a hemispherical wave. (Claim 2, “wherein at least one of the plurality of transducer elements of the first ultrasonic transducer is configured to generate a hemispherical pulse to irradiate the entire volume of the medium.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references 
The above noted combination teaches all the above except for: by triangulating the position of each of the plurality of array elements of the second ultrasound transceiver array respective the first ultrasound transducer array; correspondingly. 
	However, in the same field of the endeavor, Specht discloses, point source transmission and speed of sound correction using multi-aperture ultrasound imaging. Specht discloses, wherein the mutual spatial arrangement is determined based on both of the apertures (0044; “As used herein the term “point source transmission” may refer to an introduction of transmitted ultrasound energy into a medium from single spatial location…”) (104 received by one receive element is seen as the second array tracking data)(0063; “the following pseudo code may be used to accumulate all of the information to be gathered from a transmit pulse from one transmit element (e.g., one element of T1 . . . Tn from aperture 302), and the consequent echoes received by one receive element (e.g., one element of R1 . . . Rm from aperture 304) in the arrangement of FIG. 3.”)
Specifically, Specht disclose, by triangulating the position of each of the plurality of array elements of the second ultrasound transceiver array (aperture 104) respective the first ultrasound transducer array (aperture 102); correspondingly. (0049; “multi-aperture ultrasound imaging system 100 comprising two apertures, aperture 102 and aperture 104. Each of apertures 102 and 104 can comprise a plurality of transducer elements… perture 102 is positioned a distance “a” from tissue T, and aperture 104 is positioned a distance “b””; see re-produced Fig. 1B below which ithe positioned distances are seen to form a triangulating positioning of each of the array elements in respective of each aperture.)

    PNG
    media_image3.png
    372
    547
    media_image3.png
    Greyscale

	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Specht since point positioning system determines spatial arrangement using a point position system which factors triangulation with two apertures because doing so would provide high resolution ultrasound images (Abstract of Specht)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Von in view of Sinelnikov in view of Emery, as applied to claim 7, in further view of Chan et al (US 2013/0131499 A1, 2013) (hereinafter Chan)
Regarding claim 12, the modified combination above disclose all the elements of claim 7, Von discloses wherein the ICE catheter further includes either (0027; “Where the multi-dimensional transducer array 14 is adapted for use within the patient, such as on a catheter or endocavity probe”) 
The above noted combination teaches all the above except for: i) a bend sensor such as a strain gauge such as a fiber Bragg grating, or a capacitive position sensor, the bend sensor being configured to provide bend data indicative of a bend of the ICE catheter between the first ultrasound transceiver array and the second ultrasound transceiver array, or ii) a bend actuator configured to provide a desired bend and corresponding bend data indicative of a bend of the ICE catheter between the first ultrasound transceiver array and the second ultrasound transceiver array;
and wherein the method further comprises the step of receiving the bend data and determining the mutual spatial arrangement based on a model configured to predict the mutual spatial arrangement based on the bend data.
However, in the same field of the endeavor, Chan discloses an apparatus system and method for imaging and treatment using optical position sensing. Specifically, Chan discloses, i) a bend sensor such as a strain gauge such as a fiber Bragg grating (0009; “A system for tracking a portion of an imaging or therapy device includes spatially distributed Fiber Bragg Gratings (FBGs) integrated on an optical fiber and disposed within a flexible cable.”), or a capacitive position sensor, the bend sensor being configured to provide bend data indicative of a bend of the ICE catheter between the first ultrasound transceiver array and the second ultrasound transceiver array (0024; “Optical shape sensing using a multitude of FBG gratings and optical interrogation permits high spatiotemporal resolution tracking of transducer(s) and corresponding cabling/catheter shapes (cabling for transthoracic or body ultrasound, transesophageal echo, or catheter for intracardiac echo to name a few).”; 0030; “Embedding the fiber Bragg gratings within the body of the cable/endoscope/catheter housing permits fine spatiotemporal tracking of one or more transducer elements/arrays within the elongated medical instrument.”) and wherein the method further comprises the step of receiving the bend data and determining the mutual spatial arrangement based on a model configured to predict the mutual spatial arrangement based on the bend data.
 (0030; “For many medical applications, in particular for those requiring minimally-invasive navigation and instrumentation, fiber optic sensing with fiber Bragg gratings offers high-accuracy and high-precision localization at high spatiotemporal resolution along the length of the fiber. Given the light-weight, elongated form factor of optical fiber and its compact cross-sectional footprint, fiber technology provides improvements to ultrasound applications needing transducers tethered to a console via a cable, endoscopic housing, or catheter (ICE). Embedding the fiber Bragg gratings within the body of the cable/endoscope/catheter housing permits fine spatiotemporal tracking of one or more transducer elements/arrays within the elongated medical instrument.”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Chan which discloses the use of a bend senor configured to provide bend data indicative of the bend of the catheter between multiple transducers with respect to spatial arrangement seen as spatiotemporal tracking because doing so 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Von in view of Sinelnikov in view of Emery, as applied to claim 7, in further view of Rohling (US 2011/0301451 A1, 2011) in view of Rothberg et al (US 2013/0116561 A1, 2013) (hereinafter Rotherberg) in view of Zhang et al (US 2007/0038085 A1, 2007) (hereinafter Zhang)
Regarding claim 13, the modified combination above disclose all the elements of claim 7, Von further discloses, wherein the first ultrasound transceiver array is a two-dimensional array for generating a volumetric ultrasound image (0021; “For example, the transmit and receive beamformers 12, 16 generate acoustic beams of one elevation thickness at a given distance from the transducer (e.g. the focal region) for a first complete scan of a two-dimensional region and then generate acoustic beams of a different elevation thickness at the given distance from the transducer for a second complete scan of the two-dimensional region.”; 0043; “Using multi-dimensional transducers, such as 1.25, 1.5, 1.75 and 2D arrays, frames of data associated with a same scan plane are acquired using different elevation apertures.), 
The above noted combination teaches all the above except for:
and wherein the mutual spatial arrangement is determined by: 
reconstructing a volumetric ultrasound image based on the first array data, the volumetric ultrasound image comprising a plurality of two-dimensional image slices; 

However, in the same field of the endeavor, Rohling discloses, ultrasound image probe with multiple transducers. Specifically Brewer discloses, and wherein the mutual spatial arrangement is determined by: (0018; “representation of the spatial volume of the ultrasound image captured by each ultrasound probe,”)
reconstructing a volumetric ultrasound image based on the first array data (0012; “a second ultrasound probe configured to acquire a 3-D image of a first volume”), 
reconstructing a planar ultrasound image based on the second array data; (0012; “a first ultrasound probe configured to acquire a 2-D image of a first plane”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Rohling which discloses, representation of spatial volume by each ultrasound probe seen as the mutual spatial arrangement and an ultrasound probe configured to acquire 3-d image of a volume while another ultrasound probe is configured to acquire a planar image because doing so provide spatial compounding to improve image quality (0046 of Rohling)
The above noted combination teaches all the above except for: the volumetric ultrasound image comprising a plurality of two-dimensional image slices;
	However, in the same field of the endeavor, Rothberg discloses it is well known in the art that volumetric images can comprise of a plurality of two-dimensional image slices. This practice is commonly referred to as stacking of multiple two dimensional images. Specifically, Rothberg discloses, (0102; “As used herein, the phrase "three-dimensional imaging" (and words of similar import) encompasses volumetric imaging as well as slice-based imaging (i.e., the stacking of multiple two-dimensional images to form a three-dimensional image)”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Rothberg since Rothberg teaches it is well known for volumetric images to comprise of a plurality of two-dimension image slices because doing so would create a three-dimensional shape of an organ, heart or anatomical feature. (0102 of Rothberg)
	The above noted combination teaches all the above except for:
and matching one of the plurality of two-dimensional image slices to the planar ultrasound image based on at least one image feature in the region of interest.
However, in the same field of the endeavor, Zhang discloses, navigation among multiple ultrasound volumes. Specifically Zhang discloses, (0067; “there is automatically displayed a corresponding one of the thick-slice images associated with a location of a next bookmark (forward) or prior bookmark (backward), as well as a one or more planar ultrasound images corresponding to that location.”; [Zhang further discloses the thick-slice images are two dimensional]; 0049; “two-dimensional coronal thick-slice images generated therefrom”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Zhang which discloses matching one of the plurality of two-dimensional image slices to the planar ultrasound image based on at least one image feature in the region of interest because doing so would provide the viewer with multiple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793